Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation the lobes and core are made of the same material.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Theisen, U.S. Patent No. 5,616,399 in view of Modrak, U.S. Patent No. 5,846,654 with evidence from Martin, U.S Patent No.5,972,463.  Theisen discloses a geotextile comprising first and second set of fibers having different heat shrinkage characteristics which are woven together such that when subjected to heat the fabric forms a three-dimensional cuspated profile.  See abstract.  The fabric has a thickness of about 0.50 inches, (col. 4, lines 63-67), a tensile strength in the warp and fill directions of at least about 3500 pounds/foot and a modulus of at 10 % elongation of at .  
However, Modrak teaches drawn fibers for use in woven, nonwoven and bonded fabrics including geotextiles and erosion control fabrics.  See col. 8, lines 53-57.  Modrak teaches that the drawn fibers can be trilobal fibers.  See col. 6, lines 40-46.  While Modrak does not clearly describe the shape of the trilobal fibers, Martin discloses that trilobal fibers have the claimed shape.  See figure 14 of Martin.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed the drawn trilobal fibers of Modrak in the fabric of Theisen, in view of the teaching of Modrak that trilobal fibers are suitable for use in forming erosion control and geotextile materials and to have shaped them as conventional trilobal fibers.  
With regard to new claims 18-20, Modrak teaches single component fibers, including trilobal fibers, and therefore, both the core and the lobes would be made from the same material.  Further, with regard to claim 17, Modrak teaches a melt spinning process.  Note that melt spinning is a process wherein a polymer is melted and extruded through a spinneret to form the fiber.  Thus a melt spun fiber is an extruded fiber.  
Applicant's arguments filed 1/17/22 have been fully considered but they are not persuasive.
 Applicant argues that Martin discloses a melt extruded fiber while Modrak teaches a spun fiber.  However, a melt spun fiber is the same as a melt extruded fiber. In each case, the polymer is melted and extruded through a spinneret to form the fiber.
Applicant argues that Martin employs two different polymer compositions to make the fibers and teaches undrawn fibers.  However, Martin is relied on for teaching the structure and shape of trilobal fibers which are suitable for use in erosion control and civil engineering materials for retaining soil on .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789